Case 2:19-cv-00066-JRG Document 542 Filed 02/09/21 Page 1 of 26 PageID #: 44288



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


  OPTIS WIRELESS TECHNOLOGY, LLC,                 §
  OPTIS CELLULAR TECHNOLOGY, LLC,                 §
  PANOPTIS PATENT MANAGEMENT,                     §
  LLC,     UNWIRED PLANET, LLC,                   §
  UNWIRED PLANET INTERNATIONAL                    §
  LIMITED,                                        §     CIVIL ACTION NO. 2:19-CV-00066-JRG
                                                  §
                                                  §
                Plaintiffs,                       §               FILED UNDER SEAL
                                                  §
  v.                                              §
                                                  §
  APPLE INC.,                                     §
                                                  §
                Defendant.                        §

   OPINION AND ORDER AS TO BENCH TRIAL TOGETHER WITH SUPPORTING
              FINDINGS OF FACT AND CONCLUSIONS OF LAW
        The Court conducted a jury trial in the above-captioned patent infringement case from

 August 3, 2020 through August 11, 2020. (Dkt. Nos. 460, 461, 466, 474, 482, 485, 486.) The jury

 delivered a verdict that Defendant Apple Inc. (“Apple” or “Defendant”) willfully infringed the

 asserted patents on August 11, 2020. (Dkt. No. 483.)

        Following the jury trial, the Court conducted a bench trial on the issues of Count VIII by

 Plaintiffs Optis Wireless Technology, LLC (“Optis Wireless”); Optis Cellular Technology, LLC

 (“Optis Cellular”); PanOptis Patent Management, LLC (“PanOptis”); Unwired Planet, LLC

 (“Unwired Planet”); and Unwired Planet International Limited (“UPIL”) (collectively, “Optis” or

 “Plaintiffs”) and Apple’s waiver defense on August 11, 2020. (Dkt. No. 487.) The parties

 submitted proposed findings of fact and conclusions of law as to these two claims. (Dkt. No. 528,

 533.) Pursuant to Federal Rule of Civil Procedure 52, the Court issues its Findings of Fact and
Case 2:19-cv-00066-JRG Document 542 Filed 02/09/21 Page 2 of 26 PageID #: 44289




 Conclusions of Law as set forth below to support its ruling herein as to these remaining claims

 which have been tried to the bench.

         FINDINGS OF FACT (“FF”)

                a. Procedural History

           [FF1]          Optis filed the above-captioned case against Apple on February 25, 2019,

 asserting infringement of seven patents under the laws of the United States. (Dkt. No. 1 ¶ 1.)

 Plaintiffs filed a First Amended Complaint on May 13, 2019. (Dkt. No. 26.)

           [FF2]          Plaintiffs allege “[t]here is a dispute between the Plaintiffs and Apple

 concerning whether the Plaintiffs’ history of offers to Apple for a global license to the Plaintiffs’

 essential patents complies with the Plaintiffs’ commitment to license their essential patents on

 FRAND terms and conditions pursuant to ETSI and ETSI’s IPR Policy.” (Id. ¶ 143.) To that end,

 Plaintiffs noted:

                   The Plaintiffs are seeking relief in the United Kingdom (“UK”)
                   (more precisely, in the High Court of England and Wales, which has
                   already determined FRAND terms including royalty rates for part of
                   the Plaintiffs’ patents with respect to another company) in respect of
                   Apple’s infringement of certain UK patents. As part of those
                   proceedings the Plaintiffs have requested the UK Court to make a
                   determination as to the FRAND license terms in respect of the
                   Plaintiffs’ worldwide portfolio (the “UK FRAND Proceedings”).
                   Accordingly, the UK FRAND Proceedings will determine FRAND
                   terms for Plaintiffs’ worldwide portfolios.
 (Id. ¶ 144.)

           [FF3]          Accordingly, “[t]o the extent necessary beyond the UK FRAND

 Proceedings, the Plaintiffs request a declaratory judgment in this Court that negotiations toward a

 FRAND license with Apple were conducted in good faith, comply [sic] with the ETSI IPR Policy,

 and were consistent with competition law requirements.” (Id. ¶ 145.) Optis requests such relief




                                                     2
Case 2:19-cv-00066-JRG Document 542 Filed 02/09/21 Page 3 of 26 PageID #: 44290




 in Count VIII, which requests a declaratory judgment that the plaintiffs have not violated FRAND

 or competition law. (Id. ¶¶ 140–146.)

            b. Standards Setting Organizations and Standards Essentiality

          [FF4]          The European Telecommunications Standard Institute, or ETSI, is a

 standard-setting organization based in France. (Dkt. No. 178-02 ¶ 14.) ETSI has adopted an

 Intellectual Property Rights (“IPR”) Policy that sets out rules and obligations for ETSI members.

 (Dkt. No. 508 at 28:3–9; DTX-0068; Dkt. No. 509 at 81:7–10, 91:1–8.) The ETSI IPR Policy

 defines an IPR as follows:

                  “IPR” shall mean any intellectual property right conferred by
                  statute law including applications therefor other than trademarks.
                  For the avoidance of doubt rights relating to get-up, confidential
                  information, trade secrets or the like are excluded from the
                  definition of IPR.
 (DTX-0068 at 6; Dkt. No. 508 at 28:4–29:21.)

          [FF5]          ETSI members are obligated to follow the ETSI IPR Policy. (Dkt. No. 508

 at 28:14–17, 158:14–21; Dkt. No. 528-1 at 89:20–23; Dkt. No. 509 at 69:13–14, 141:19–25.) As

 discussed below, the ETSI IPR Policy sets out terms with which participants must comply,

 including a commitment to timely disclose IPR to ETSI and a commitment to license IPR on fair,

 reasonable, and non-discriminatory (“FRAND”) terms.

                  1.     FRAND

          [FF6]          The ETSI IPR Policy addresses the availability of licenses on FRAND

 terms:

                  When an ESSENTIAL IPR relating to a particular STANDARD or
                  TECHNICAL SPECIFICATION is brought to the attention of
                  ETSI, the Director-General of ETSI shall immediately request the
                  owner to give within three months an undertaking in writing that it
                  is prepared to grant irrevocable licenses on fair, reasonable, and
                  non-discriminatory terms and conditions under such IPR to at least
                  the following extent:

                                                  3
Case 2:19-cv-00066-JRG Document 542 Filed 02/09/21 Page 4 of 26 PageID #: 44291




                     •   MANUFACTURE, including the right to make or have
                         made customized components and sub-systems to the
                         licensee’s own design for use in MANUFACTURE;
                     •   sell, lease, or otherwise dispose of EQUIPMENT so
                         MANUFACTURED;
                     •   repair, use, or operate EQUIPMENT; and
                     •   use METHODS.
                  The above undertaking may be made subject to the condition that
                  those who seek licenses agree to reciprocate.
 (DTX-0068 at § 6.1.)

          [FF7]          Clause 6.1 of the ETSI IPR Policy requires owners of intellectual property

 rights which are essential in relation to a particular standard or technical specification to declare

 that they are prepared to grant irrevocable licenses on FRAND terms and conditions. (Borghetti

 Op. Rep. ¶ 12.) The commitment resulting from a Declaration made pursuant Clause 6.1 is

 governed by French law and is intended to be legally binding. (Id.)

          [FF8]          The ETSI IPR Policy defines ESSENTIAL as follows:

                  “ESSENTIAL” as applied to IPR means that it is not possible on
                  technical (but not commercial) grounds, taking into account normal
                  technical practice and the state of the art generally available at the
                  time of standardization, to make, sell, lease, otherwise dispose of,
                  repair, use or operate EQUIPMENT or METHODS which comply
                  with a STANDARD without infringing that IPR. For the avoidance
                  of doubt in exceptional cases where a STANDARD can only be
                  implemented by technical solutions, all of which are infringements
                  of IPRs, all such IPRs shall be considered ESSENTIAL.
 (DTX-0068 at 6; Dkt. No. 508 at 28:4–29:21.)

          [FF9]          One sub-organization of ETSI responsible for developing cellular standards

 is the Third Generation Partnership Project, or 3GPP. (Dkt. No. 509 at 80:21–81:10.) For

 example, 3GPP developed the Long Term Evolution (“LTE”) standard.                  (Dkt. No. 509 at

 81:11–82:18.) 3GPP does not have its own IPR Policy; instead, 3GPP participants are expected



                                                    4
Case 2:19-cv-00066-JRG Document 542 Filed 02/09/21 Page 5 of 26 PageID #: 44292




 to follow the IPR Policies of the organizational partners to which they belong. (Dkt. No. 508 at

 27:22–25, 158:14–21; Dkt. No. 528-1 89:20–23; Dkt. No. 509 at 69:13–14, 141:19–25.)

                  2.    Procedural History of Count VIII

         [FF10]         Optis filed a First Amended Complaint on May 13, 2019 alleging that

 “[t]here is a dispute between the Plaintiffs and Apple concerning whether the Plaintiffs’ history of

 offers to Apple for a global license to the Plaintiffs’ essential patents complies with Plaintiffs’

 commitment to license their essential patents on FRAND terms and conditions pursuant to ETSI

 and ETSI’s IPR Policy.” (Dkt. No. 26 ¶ 143.) Count VIII seeks “[a] declaration that Plaintiffs, in

 their history of negotiations with Apple in regard to a global license to the Plaintiffs’ essential

 patents, have negotiated in good faith and otherwise complied with FRAND . . . .” (Id. ¶ 109.)

         [FF11]         Apple filed a Motion to Dismiss Count VIII of Plaintiffs’ Complaint for

 Lack of Subject Matter Jurisdiction        (Dkt. No. 16), which the Court granted-in-part and

 denied-in-part. (Dkt. No. 102.) The Court dismissed “any portion of Count VIII that seeks a

 declaration that Plaintiffs have complied with their obligations under foreign laws or as they relate

 to foreign patents, or that Apple may not raise a FRAND defense in a foreign jurisdiction.” (Id.

 at 6.) The Court explained that “[l]ike claims for foreign patent infringement, claims asking the

 Court to pass upon foreign obligations under foreign laws related to foreign patents are best left to

 the courts of those foreign countries.” (Id.)

         [FF12]         The motion was denied “as to Plaintiffs’ request to declare the parties’ rights

 with respect to U.S. patents or under U.S. state or federal law,” which the Court declined to

 dismiss. (Id. at 9.) Nevertheless, the Court cautioned that “[w]hether or not Plaintiffs can prove

 these allegations in a manner sufficient to allow this Court to issue declaratory relief is a separate

 issue more appropriately analyzed under Rule 56 or at trial.” (Id. at 8 (emphasis in original).) The



                                                   5
Case 2:19-cv-00066-JRG Document 542 Filed 02/09/21 Page 6 of 26 PageID #: 44293
Case 2:19-cv-00066-JRG Document 542 Filed 02/09/21 Page 7 of 26 PageID #: 44294
Case 2:19-cv-00066-JRG Document 542 Filed 02/09/21 Page 8 of 26 PageID #: 44295




                                       8
Case 2:19-cv-00066-JRG Document 542 Filed 02/09/21 Page 9 of 26 PageID #: 44296




                  4.     Late Disclosure

         [FF21]          The ETSI IPR Policy also imposes intellectual property right disclosure

 requirements on ETSI members:

                  [E]ach MEMBER shall use its reasonable endeavours in particular
                  during the development of a STANDARD or TECHNICAL
                  SPECIFICATION where it participates, to inform ETSI of
                  ESSENTIAL IPRs in a timely fashion. In particular, a MEMBER
                  submitted a technical proposal for a STANDARD or TECHNICAL
                  SPECIFICATION shall, on a bona fide basis, draw the attention of
                  ETSI to any of that MEMBER’s IPR which might be ESSENTIAL
                  if that proposal is adopted.
 (DTX-0068 at § 4.1; Dkt. No. 508 at 28:4–29:21.)

         [FF22]          Clause 4.1 establishes two requirements to disclose relevant IPRs: (1) a

 general obligation to disclose when a member becomes aware of essential IPRs and (2) a specific

 obligation to promptly disclose any IPRs that might be essential when a member submits a

 technical proposal relating to that IPR. (DTX-0068 at § 4.1; Dkt. No. 508 at 28:22–29:9 (“[T]he

 disclosure obligation consists of two parts. The first one is the generic part where a member

 becomes aware of any potentially essential IPR. In that case, it has to declare such IPR in a timely

 fashion. And the second sentence says for the specific case where a member submits a technical

 contribution, and in that case, it has to declare any IPR which is related to that technical

 contribution prior to the adoption of a proposal.”).) IPR is considered disclosed when any patent

 in the family is disclosed to ETSI.

         [FF23]          The ETSI Guide on Intellectual Property Rights explains that “[t]he [ETSI

 IPR] Policy is intended to ensure that IPRs are identified in sufficient time to avoid wasting effort

 on the elaboration of a Deliverable which could subsequently be blocked by an Essential IPR.”

 (DTX-1640 at 5.) The Guide further explains:

                  “Intentional Delay” has arisen when it can be demonstrated that an
                  ETSI Member has deliberately withheld IPR disclosures

                                                  9
Case 2:19-cv-00066-JRG Document 542 Filed 02/09/21 Page 10 of 26 PageID #: 44297




                  significantly beyond what would be expected from normal
                  considerations of “Timeliness.”

                  This description of ‘Intentional Delay’ should be interpreted in a
                  way that is consistent with the current ETSI IPR Policy. In
                  complying with the requirements of timeliness under section 4.1 of
                  the IPR Policy, Members are recommended to make IPR disclosures
                  at the earliest possible time following their becoming aware of IPRs
                  which may be Essential.

 (Id. at 7-8; see also id. at 17 (“Intentional non-disclosure of EIPR [Essential IPR] generally occurs

 in two instances: 1) when a representative participating in a Technical Body on behalf of a Member

 has actual knowledge of EIPR, and yet the Member holds back notification; or, 2) when a member

 fosters an atmosphere of ignorance amongst its employees participating at ETSI with the intent to

 avoid its EIPR disclosure and FRAND licensing obligations.”).)

         [FF24]          There are myriad deadlines incorporated into the development of technical

 specifications for standards. One such deadline was Stage 3 of the LTE specification development

 cycle, which involved “the actual detailed designs, and that includes the signaling flows and the

 messages and things that are required for interoperability and compliance.” (Dkt. No. 509 at

 82:3–6.) As listed on the 3GPP website, the Stage 3 freeze date for each of 3GPP TS 36.211,

 3GPP TS 36.212, 3GPP TS 36.213, 3GPP TS 36.321, and 3GPP TS 36.331 was December 11,

 2008. (DTX-0173 at 14–15; Dkt. No. 508 at 39:21–42:11.) There are various groups in 3GPP,

 and “even when the specifications are completed at the Stage 3 stage, there often needs to be some

 checks that go back and forth [between the groups] to make sure that they’re completely

 complementary.” (Dkt. No. 509 at 84:19–85:19.)

         [FF25]          A subsequent date, the TTCN freeze date, “is essentially the development

 of test cases and the code for those test cases that runs in test equipment that’s used to evaluate

 products to make sure that they will comply with the standard. And that’s a requirement before

 those products can go to market.” (Id. at 82:7–12.) The TTCN stage is not optional and technical

                                                  10
Case 2:19-cv-00066-JRG Document 542 Filed 02/09/21 Page 11 of 26 PageID #: 44298




 items “all have to go through that [TTCN] stage.” (Id. at 82:19—25.) The 3GPP website describes

 the TTCN freeze date associated with a release as the “end date” for that release. (Id. at 83:1–6;

 PX2206.)

         [FF26]         Corrections are made to standards specifications even after all deadlines and

 freeze dates. (Dkt. No. 509 at 82:13–18, 83:22–84:18.)

         [FF27]         The vast majority of ETSI participants disclose their intellectual property

 rights after both the Stage 3 and the TTCN freeze dates. (Dkt. No. 521 at 122:10–123:7,

 124:1–125:9.) ETSI maintains a database that includes data about this consistent disclosure of IPR

 by participants after the freeze dates. (Id. at 123:17–25, 126:13–20.) Despite the prevalent practice

 of disclosure of IPR after the freeze dates, ETSI has not changed its policy to require disclosure at

 a different time. (Id. at 51:20–52:1, 126:13–20, 135:10–136:22; PX1838; PX1812.)

             c. The Patents-in-Suit

                                       1. U.S. Patent No. 8,019,332

         [FF20]         U.S. Patent No. 8,019,332 (the “’332 Patent”), titled “Method for

 Transmitting and Receiving Control Information through PDCCH,” issued on September 13, 2011.

 (Dkt. No. 26 ¶ 14; PX0002.) The ’332 Patent was originally owned by LG Electronics, which

 assigned the patent to Optis Cellular. (DTX-0024.)

         [FF21]         The ’332 Patent lists Dae Won Lee, Ki Jun Kim, Dong Wook Roh, Yu Jin

 Noh, Joon Kui Ahn, and Jung Hoon Lee as inventors and LG Electronics Inc. (“LG”) as the

 assignee. (DTX-0024 at 1.) The ’332 Patent claims priority to Provisional Application No.

 61/037,000, which LG filed on March 17, 2008. (Id.; DTX-0997 at 1, 10.)

         [FF22]         The ’332 Patent application states that the “related technical field” is

 “LTE.” (Id.; Dkt. No. 508 at 42:12–43:13.) The application also states that the “organization for



                                                  11
Case 2:19-cv-00066-JRG Document 542 Filed 02/09/21 Page 12 of 26 PageID #: 44299




 standardization” is “3GPP TSG RAN WG1” and that the “conference scheduled for presentation

 is “3GPP TSG RAN WG1 #52bis.” (DTX-0997 at 10; Dkt. No. 508 at 42:12–43:13.)

           [FF23]     LG representatives presented several technical proposals to 3GPP related to

 the technical solutions described in the ’332 Patent family. For example, LG submitted proposal

 R1-081567, “Randomization Function for PDCCH Search Space.” (DTX-0994; Dkt. No. 508 at

 42:12–43:13; DTX-0776 at 29; DTX-2053A at 32.)

           [FF24]     LG disclosed the ’332 Patent family to ETSI on March 12, 2009.

 (DTX-0033 at 16–17; Dkt. No. 508 at 42:12–43:13; Dkt. No. 502 at 32:25–33:12; PX1791 at 1, 2,

 16–17.)

                                     2. U.S. Patent No. 8,385,284

           [FF25]     U.S. Patent No. 8,385,284 (the “’284 Patent”), titled “Control Channel

 Signaling Using a Common Signaling Field for Transport Format and Redundancy Version,”

 issued on February 26, 2013. (Dkt. No. 26 ¶ 15; PX0003.) The ’284 Patent was originally owned

 by Panasonic, which assigned the patent to Optis Wireless. (PX5265.)

           [FF26]     The ’284 Patent lists Christian Wengerter, Akihiko Nishio, Hidetoshi

 Suzuki, Joachim Loehr, and Katsuhiko Hiramatsu as inventors and Panasonic Corporation

 (“Panasonic”) as the assignee. (DTX-0026 at 1.) The ’284 Patent claims priority to EP07024829,

 which was filed on December 20, 2007. (Id.; PX1846; Dkt. No. 501 at 11:24–25.)

           [FF27]     Panasonic was a member of ETSI during the development of the LTE

 standard. (Dkt. No. 508 at 28:10–13.) The earliest-filed application in the ’284 Patent family

 explicitly describes “3GPP specific exemplary embodiments.” (PX1846 at 46.) The application

 states that “the concept of the invention may be . . . readily used in the LTE RAN currently

 discussed by the 3GPP.” (Id.; Dkt. No. 508 at 39:21–41:6.)



                                               12
Case 2:19-cv-00066-JRG Document 542 Filed 02/09/21 Page 13 of 26 PageID #: 44300




         [FF28]        Panasonic representatives presented several technical proposals to 3GPP

 related to the technical solutions described in the ’284 Patent family. For example, Panasonic

 disclosed R1-080129, “Joint Transport Format and RV Signaling on PDCCH Uplink

 Assignments.”    (PX1990; DTX-0934.)       Panasonic representatives also submitted proposal

 R1-080591, “Joint Transport Format and Redundancy Version Signaling with Explicit NDI.”

 (PX1743; Dkt. No. 508 at 39:21–41:6; DTX-2053A at 37.) Additionally, Mr. Wengerter, a named

 inventor of the ’284 Patent, presented proposal R1-080973, “Joint Transport Format and

 Redundancy Version Signaling with Explicit NDI.” (Dkt. No. 508 at 39:21–41:6; DTX-0120;

 DTX-0121 at 19; DTX-2053A at 6–7.)

         [FF29]        Panasonic declared the ’284 Patent family to ETSI on October 25, 2010,

 when it declared EP07024829 essential to technical specifications 3GPP TS 36.211, 3GPP TS

 36.212, and 3GPP TS 36.213. (DTX-0036 at 8; Dkt. No. 508 at 39:21–41:6.)

                                      3. U.S. Patent No. 8,411,557

         [FF30]        U.S. Patent No. 8,411,557 (the “’557 Patent”), titled “Mobile Station

 Apparatus and Random Access Method,” issued on April 2, 2013. (Dkt. No. 26 ¶ 16; PX0004.)

 The ’557 Patent was originally owned by Panasonic, which assigned the patent to Optis Wireless.

 (PX5265.)

         [FF31]        The ’557 Patent lists Daichi Imamura, Sadaki Futagi, Atsushi Matsumoto,

 Takashi Iwai, and Tomofumi Takata as inventors and Panasonic Corporation as the assignee.

 (DTX-0027 at 1.) The ’557 Patent claims priority to JP 2006-076995, which Panasonic filed on

 March 20, 2006. (Id.; DTX-1648 at 1–2.) The earliest filed application explicitly states that the

 technology is related to the Random Access Channel in “3GPP RAN LTE (Long Term

 Evolution).” (DTX-1648 at 6; Dkt. No. 508 at 41:7–42:11.)



                                                13
Case 2:19-cv-00066-JRG Document 542 Filed 02/09/21 Page 14 of 26 PageID #: 44301




         [FF32]       Panasonic representatives presented several technical proposals to 3GPP

 related to the technical solutions described in the ’557 Patent family. For example, Panasonic

 submitted proposal R1-060792, “Random access burst evaluation in E-UTRA uplink,” to the 3GPP

 Working Group on the radio access network during the March 27–31, 2006 meeting. (DTX-0211;

 Dkt. No. 508 at 41:7–42:11; DTX-0313 at 39; DTX-2053A at 23.)

         [FF33]       Panasonic disclosed the ’557 Patent family to ETSI on March 16, 2010,

 when it declared Appl. No. 12/293,530 essential to 3GPP TS 36.321, 3GPP TS 36.211, and 3GPP

 TS 36.331. (DTX-0035 at 6–7; Dkt. No. 508 at 41:7–42:11; PX1009 at 1, 2, 6–7.)

                                     4. U.S. Patent No. 9,001,774

         [FF34]       U.S. Patent No. 9,001,774 (the “’774 Patent”), titled “System and Method

 for Channel Estimation in a Delay Diversity Wireless Communication System,” issued on

 April 7, 2015. (Dkt. No. 26 ¶ 17; PX0005.) The ’774 Patent was originally owned by Samsung

 Electronics Co., Ltd. (“Samsung”), which assigned the patent to UPIL. (PX5262.)

         [FF35]       The ’774 Patent lists Farooq Khan as the inventor and Samsung as the

 assignee. (DTX-0028 at 1.) The ’774 Patent claims priority to Provisional Application No.

 60/673,574, Provisional Application No. 60/673,674, and Provisional Application No. 60/679,026.

 (Id.)

         [FF36]       Samsung representatives presented technical proposals to 3GPP related to

 the technical solution described by the ’774 Patent family, including submitting proposal

 R1-050889, “UPC-MIMO: MIMO for Long Term Evolution.” (DTX-1088; DTX-0320 at 43, 55;

 Dkt. No. 508 at 43:14–45:8.)




                                               14
Case 2:19-cv-00066-JRG Document 542 Filed 02/09/21 Page 15 of 26 PageID #: 44302




         [FF37]        Provisional Application 60/673,574 stated that there was an “anticipated

 disclosure to a standards body or committee” and that the alleged invention would be disclosed to

 “3GPP TSG RAN WG#1” on May 9, 2005. (DTX-1058 at 1, 3–4.)

         [FF38]        Provisional Application 60/679,026, filed May 9, 2005, states that “[i]f the

 proposal is adopted in the standards, Samsung will benefit from collecting royalty and/or

 cross-licensing from the patent.” (DTX-1000 at 16.)

         [FF39]        Samsung disclosed the ’774 Patent family to ETSI on December 30, 2008,

 when it declared Application Number 11/390,125 essential to 3GPP TS 36.211. (DTX-0032; Dkt.

 No. 508 at 43:14–45:8; PX1893.)

                                      5. U.S. Patent No. 8,102,833

         [FF40]        U.S. Patent No. 8,102,833 (the “’833 Patent”), titled “Method for

 Transmitting Uplink Signals,” issued on January 24, 2012. (Dkt. No. 26 ¶ 18; PX0006.) The

 ’833 Patent was originally owned by LG, which assigned the patent to Optis Cellular. (PX5263.)

         [FF41]        The ’833 Patent lists Dae Won Lee, Bong Hoe Kim, Young Woo Yun, Ki

 Jun Kim, Dong Wook Roh, Hak Seong Kim, and Hyun Wook Park as inventors and LG Electronics

 Inc. as the assignee. (DTX-0025 at 1.) The ’833 Patent claims priority to Provisional Application

 No. 60/972,244, which LG filed on September 13, 2007. (Id.; DTX-0617.)

         [FF42]        LG representatives presented technical proposals to 3GPP related to the

 technical solution described by the ’833 Patent family, including submitting proposal R1-080267,

 “PUSCH Multiplexing of Data, Control, and ACK/NACK Information.” (DTX-0430; DTX-0934

 at 28; DTX-2053A at 33–34.)




                                                15
Case 2:19-cv-00066-JRG Document 542 Filed 02/09/21 Page 16 of 26 PageID #: 44303




           [FF43]         LG disclosed the ’833 Patent family to ETSI on March 12, 2009, when it

 declared the application of the ’833 Patent essential to 3GPP TS 36.211. (DTX-0034 at 17; Dkt.

 No. 508 at 45:9–46:14; PX1791 at 1, 2, 17.)

           [FF44]         Optis asserts that the ’332 Patent, the ’284 Patent, the ’557 Patent, the

 ’774 Patent, and the ’833 Patent (collectively, the “Asserted Patents”) are essential to LTE and are

 infringed by Apple’s practice of the LTE standard. (Dkt. No. 26.)

    II.         CONCLUSIONS OF LAW (“CL”)

           a.       The Court Declines Jurisdiction to Decide Whether Plaintiffs’ Offers were
                    Consistent with FRAND.
                    1. Subject Matter Jurisdiction

           [CL1]          A court has subject matter jurisdiction to issue a declaratory judgment if

 “there is a justiciable case or controversy.” MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118,

 126–27 (2007); see also 28 U.S.C. § 2201. A controversy exists when “the facts alleged, under

 all the circumstances, show that there is a substantial controversy, between the parties having

 adverse legal interests, of sufficient immediacy and reality to warrant the issuance of a declaratory

 judgment.” Genentech, 549 U.S. at 127. A court cannot issue a declaratory judgment to render

 an advisory opinion on “what the law would be upon a hypothetical set of facts.” Id. (internal

 citation omitted).

           [CL2]          The Court has a continuing obligation to examine the basis of its

 jurisdiction. See Fed. R. Civ. P. 12(h)(3). “The objection that a federal court lacks subject-matter

 jurisdiction . . . may be raised by a party, or by a court on its own initiative, at any stage in the

 litigation, even after trial and the entry of judgment.” Arbaugh v. Y&H Corp., 546 U.S. 500, 506

 (2006).




                                                     16
Case 2:19-cv-00066-JRG Document 542 Filed 02/09/21 Page 17 of 26 PageID #: 44304




                 2. The Court Has Not Been Presented with Any Evidence by Which it Can
                    Adjudicate whether Optis’s Offer was FRAND as to U.S. Patents Only.
        [CL3]           Optis’s Count VIII requests a declaratory judgment that it has not breached

 its contractual FRAND obligations. The Court previously dismissed Optis’s Count VIII as to

 foreign patents, which limits its request for declaratory judgment on FRAND compliance to only

 U.S. patents. (Dkt. No. 102; see supra.)

        [CL4]           The Court, however, has not been presented with sufficient evidence by

 which it can adjudicate whether Optis’s offers were FRAND as to U.S. Patents only. Optis never

 made an offer specifically for or limited to its U.S. Patents. Rather, during negotiations with

 Apple, Optis consistently and only made offers for a global license, at a global rate.




        During negotiations, Optis never tendered an offer to Apple for a license limited to its U.S.

 patents.

        [CL5]           At trial, Optis presented what it purported to be a U.S.-only rate by simply

 applying a “2x uplift” to their previously proposed global rate. (Dkt. No. 508 at 103:19–22 (“Q.

 And what further adjustment did you make? A. So I made a further adjustment for a U.S.-only

 rate by applying the two times uplift that Justice Birss used.”).) This rate merely extracted the

 global rate from Optis’s final rate calculation and applied a factor of two increase. The Court was

 presented with no meaningful analysis that supported this extraction. Therefore, based on the

 evidence presented at trial, Optis has not actually made any offer to Apple for only its U.S. patents.

        [CL6]           Optis argues that its methodology for extracting a U.S.-only-rate from its

 proposed global rate—as well as its general methodology for its proposed rates—was taken from




                                                  17
Case 2:19-cv-00066-JRG Document 542 Filed 02/09/21 Page 18 of 26 PageID #: 44305




 Justice Birss’s decision in the Unwired Planet case in the UK. 1 (Dkt. No. 508 at 92:1–93:11; Dkt.

 No. 509 at 9:1–5, 9:15–19, 9:25–10:4, 10:15–11:24, 12:20–13:1, 15:11–16:6, 17:1–18:3,

 20:14–20, 20:25–23:7, 103:12–16; DTX-0004 at 1; DTX-0686 at 1; DTX-1092 at 1, 2–14.)

         [CL7]            This Court is neither constrained nor persuaded by Optis’s attempted

 reliance on the Unwired Planet case or the methodology it sets out. Optis’s post hoc slight of hand

 as to a US-only rate are insufficient to constitute anything more than “a hypothetical set of facts.”

 Genentech, 549 U.S. at 127. Optis’s Count VIII, as it stands in the wake of the Court’s direction

 in its Order dismissing “any portion of Count VIII that seeks a declaration that Plaintiffs have

 complied with their obligations under foreign laws or as they relate to foreign patents,” asks the

 Court to issue a declaration as to whether Optis has complied with their FRAND obligations as to

 U.S. patents. (Dkt. No. 102 at 6.) Since Optis has not presented evidence that it made any offer

 to Apple for U.S.-only patents, the Court simply cannot determine whether Optis complied with

 its FRAND obligations as to their U.S. SEPs and Apple. Any declaration by the Court would

 amount to merely an advisory opinion, which is disfavored. Accordingly, the Court declines to

 issue the declaratory judgment that Optis requests in Count VIII as a matter of discretion. See

 Medimmune, 549 U.S. at 136 (holding that the Declaratory Judgment Act “confer[s] on federal

 courts unique and substantial discretion in deciding whether to declare the rights of litigants.”).

                   3. No FRAND Defense was Raised.
         [CL8]            By failing to raise a commensurate counterclaim or affirmative defense,

 Apple has waived its ability to challenge the jury verdict as inconsistent with Optis’s FRAND




 1
   In the cited case, Justice Birss adopted a methodology—subsequently affirmed by the Supreme Court of
 the United Kingdom—to value a portfolio of patents declared to be standards-essential by using different
 methods that account for actual essentiality, major market rates, and the structure of a license that would be
 preferred by the parties. Unwired Planet Int’l Ltd. v. Huawei Techs. combined with Huawei Techs. and
 ZTE Corp. v. Conversant Wireless Licensing (2020) UKSC 37, at ¶¶ 42–48.
                                                      18
Case 2:19-cv-00066-JRG Document 542 Filed 02/09/21 Page 19 of 26 PageID #: 44306




 obligations.

         [CL9]            Though readily available at multiple times in this case, Apple failed to raise

 any counterclaim as to Optis’s FRAND obligations. A counterclaim is compulsory when it “arises

 out of the transaction or occurrence that is the subject matter of the opposing party’s claim.” Fed.

 R. Civ. P. 13(a)(1)(A). “[A] party that does not assert its compulsory counterclaim in the first

 proceeding has waived its right to bring the counterclaim and is forever barred from asserting that

 claim in future litigation.” Polymer Indus. Prods. Co. v. Bridgestone/Firestone, Inc., 347 F.3d

 935, 938 (Fed. Cir. 2003). A party “cannot avoid a declaratory action by refusing to file the

 counterclaim.” Capo, Inc. v. Dioptics Med. Prods., Inc., 387 F.3d 1352, 1356 (Fed. Cir. 2004)

 (“In an action for declaration of noninfringement, a counterclaim for patent infringement is

 compulsory and if not made is deemed waived. (internal citation omitted)).

         [CL10]           Additionally, Apple failed to raise any affirmative defense as to Optis’s

 FRAND obligations. Federal Rule of Civil Procedure 8(c)(1) identifies “license,” “release,” and

 “waiver” as affirmative defenses. To the extent that Apple maintains that FRAND places an

 additional contractual limitation on damages 2 beyond the instructions that the Court provided the

 jury, Apple should have properly raised that defensive issue and asked the Court for instructions

 to the jury consistent with that issue. They did not. See DH Tech., Inc. v. Synergystex Intern.,

 Inc., 154 F.3d 1333, 1344 (Fed. Cir. 1998) (affirming that accused infringer could not assert the


 2
  Any claim by Apple as to the protection of the FRAND commitment by Optis and its predecessors would
 require affirmative findings, including whether ETSI and Samsung, LG, and Panasonic intended for Apple
 to be a third-party beneficiary to the FRAND commitment. Cf. First Bank v. Brumitt, 519 S.W.3d 95, 102
 (Tex. 2017) (“An exception to this general rule” that only a party to a contract can sue for breach “permits
 a person who is not a party to the contract to sue for damages caused by its breach if the person qualifies as
 a third-party beneficiary.”); TCT Mobile Europe, et al. v. Koninklijke Philips NV, 19/02085, 352J-W-B7D-
 CPCIX (Civil Court of Paris) (Feb. 6, 2020) (noting that a FRAND commitment may be viewed as a
 “stipulation pour autrui,” a French law covenant benefiting a third party that could be enforced by the third
 party.). Without any affirmative claim for relief by Apple, neither the Court nor the jury performed any
 analysis as to the issues undergirding the FRAND commitment.
                                                      19
Case 2:19-cv-00066-JRG Document 542 Filed 02/09/21 Page 20 of 26 PageID #: 44307




 affirmative defense of implied license because it failed to plead it in the responsive pleading or

 timely raise it); see also Wood v. Milyard, 566 U.S. 463, 470 (2012) (“in civil litigation, [an

 affirmative defense] is forfeited if not raised in a defendant’s answer or in an amendment

 thereto.”).

         [CL11]           Notably, Apple failed to raise any FRAND issue with the Court at the

 pretrial conference (Dkt. No. 435 at 64:20) or at the charge conference. (Dkt. No. 499.)

         [CL12]           As a consequence of Apple’s failure to seek affirmative FRAND relief, the

 only constraints of any FRAND obligation which were affirmatively presented in this case

 appeared via Optis’s Count VIII. Relying on representations by the parties, 3 the Court ruled that

 Count VIII—and corresponding FRAND issues—would be tried to the bench. 4 (Dkt. No. 435 at




 3
   See, e.g., Dkt. No. 360 at 4 (“The issues to be tried to the Court in a bench trial immediately following the
 jury trial include . . . Plaintiffs’ claim for a declaratory judgment . . .”), 18 (“Plaintiffs here seek only a
 declaration that they have complied with their FRAND obligations and Apple has forfeited any FRAND
 defense. Plaintiffs may not parse apart this claim and attempt to have some portions tried to the Court and
 some portions tried to the jury. Their claim goes to the Court in its entirety.”); Dkt. No. 435 at 54:12–16
 (“Your Honor, the issue of bad faith would only be tried to the jury if Apple said we’re required to make a
 FRAND damages request and that our request is not FRAND damages. Other than that, it would not be
 tried to a jury. It’d be tried to the bench.”), 54:17–55:3 (“Q: When you filed your most recently amended
 complaint, you inserted Count 8 that sought declaratory relief to find that Optis had complied with its
 FRAND obligation and that Apple had acted in bad faith and engaged in holdout. You sought a declaratory
 judgment to that effect. Did you then at the time of that amendment intend to try that issue to the jury or to
 the bench? A: No, you Honor, it was [Plaintiffs’] expectation that we try it to the bench.”).
 4
   Although present and before the Court, Apple failed to object to this ruling. While the Court can only
 speculate as to Apple’s motivation for its failure to seek to put FRAND issues in front of the jury, it is worth
 noting that Optis’s Count VIII intertwined Optis’s own purported FRAND compliance with various
 allegations of bad acts and bad faith by Apple. Optis itself noted that “the issue of bad faith would only be
 tried to the jury if Apple said [Optis was] required to make a FRAND damages request and that [Optis’s]
 request is not FRAND damages. Other than that, it would not be tried to a jury. It’d be tried to the bench.”
 (Dkt. No. 435 at 54:12–16.) By acquiescing in Optis’s request that Count VIII be tried to the bench, the
 serious allegations of bad faith or holdout by Apple would not be presented to the jury. (Id. at 56:25–57:4,
 62:8–13.) Apple’s strategic silence at this juncture effectively shielded them from any bad faith evidence
 being presented to the jury. In light of their silence and failure to oppose Optis’s bench trial request, it
 would be a particularly unfair, given the jury’s verdict for Optis, for Apple to now argue that FRAND issues
 should have been presented to the jury.
                                                       20
Case 2:19-cv-00066-JRG Document 542 Filed 02/09/21 Page 21 of 26 PageID #: 44308




 56:25–57:9; Dkt. No. 437 at 20:23–21:2.) Having failed to plead any FRAND counterclaim or

 defense, Apple foreclosed itself from any relief on the basis of the FRAND obligation. 5

         [CL13]          Indeed, Apple’s inability to later raise a FRAND defense to challenge the

 accepted verdict is akin to an implementer’s inability to later challenge a consummated license as

 inconsistent with FRAND.         See, e.g., BNA, Patents and Standards: Practice, Policy, and

 Enforcement at 11.II.D (noting that “an implementer should not assume that it can both execute a

 license on agreed terms and then file suit to challenge those terms as inconsistent with the FRAND

 obligation”); see also See Unwired Planet Int’l v. Huawei Techs., [2017] EWHC (Pat) 711, [155]

 (UK) (“[T]here is no reason why the [ETSI FRAND] undertaking should entitle either party

 subsequently to challenge agreed terms as being non-FRAND absent competition law

 considerations.”)

         b.       Apple Has Failed to Show the Asserted Patents are Unenforceable Due to Late
                  Disclosure to ETSI.
                   1. Legal Standard

         [CL14]          “To support a finding of implied waiver in the standard setting organization

 context, the accused must show by clear and convincing evidence that ‘[the patentee’s] conduct

 was so inconsistent with an intent to enforce its rights as to induce a reasonable belief that such

 right has been relinquished.’” Hynix Semiconductor Inc. v. Rambus Inc., 645 F.3d 1336, 1348

 (Fed. Cir. 2011); see also Core Wireless Licensing S.A.R.L. v. Apple, Inc., 899 F.3d 1356, 1365

 (Fed. Cir. 2018) (holding that implied waiver requires a showing that “the patentee’s conduct was

 so inconsistent with an intent to enforce its right as to induce a reasonable belief that such right

 has been relinquished.”).



 5
   Having silently watched the parade pass it by, Apple cannot now complain that the parade didn’t stop on
 its own to entertain them.
                                                    21
Case 2:19-cv-00066-JRG Document 542 Filed 02/09/21 Page 22 of 26 PageID #: 44309




        [CL15]          In Core Wireless, the Federal Circuit observed that “[a] participant in a

 standards-setting organization may waive its right to assert infringement claims against products

 that practice the standard.” Core Wireless, 899 F.3d at 1365 (citing Hynix, 645 F.3d at 1347–48).

 “Such conduct can be shown where (1) the patentee had a duty of disclosure to the standard setting

 organization, and (2) the patentee breached that duty.” Id. (citing Qualcomm Inc. v. Broadcom

 Corp., 548 F.3d 1004, 1020–24 (Fed. Cir. 2008).

        [CL16]          That the patentee had a duty of disclosure and that they breached that duty

 must be shown by the accused infringer by clear and convincing evidence. Conversant Wireless

 Licensing S.A.R.L. v. Apple, Inc., 2019 WL 4038419, at *2 (N.D. Cal. May 10, 2019). Further:

                 Because implied waiver is an equitable defense, however, the
                 doctrine “may only be applied in instances where the patentee’s
                 misconduct resulted in [an] unfair benefit.” Core Wireless, 899 F.3d
                 at 1368 (quoting Therasense, Inc. v. Becton, Dickinson & Co., 649
                 F.3d 1276, 1292 (Fed. Cir. 2011) (en banc)). Alternatively, implied
                 waiver may also be found in cases of “egregious misconduct
                 sufficient to justify the sanction of unenforceability of the patent at
                 issue.” Id.
 Id.

                  2. There is No Clear and Convincing Evidence that the Original Patent Owners
                     Breached Their Duty to Disclose Their Intellectual Property Rights.
        [CL17]          Apple has failed to show, by clear and convincing evidence, that the original

 patent owners’ “conduct was so inconsistent with an intent to enforce its rights as to induce a

 reasonable belief that such right has been relinquished.” Hynix, 645 F.3d at 1348. Since Apple has

 not shown that LG, Panasonic, and Samsung breached their duties of disclosure by clear and

 convincing evidence, waiver does not apply to the Asserted Patents.

        [CL18]          The Court must first “determine whether the written IPR policies [of ETSI]

 impose any disclosure obligations on participants.” Qualcomm, 548 F.3d at 1012. Here, the ETSI

 IPR Policy imposes a duty to disclose IPR in Clause 4.1 by requiring that “each MEMBER shall

                                                   22
Case 2:19-cv-00066-JRG Document 542 Filed 02/09/21 Page 23 of 26 PageID #: 44310




 use its reasonable endeavours, in particular during the development of a STANDARD or

 TECHNICAL SPECIFICATION where it participates, to inform ETSI of ESSENTIAL IPRs in a

 timely fashion” and that “a MEMBER submitted a technical proposal for a STANDARD or

 TECHNICAL SPECIFICATION shall, on a bona fide basis, draw the attention of ETSI to any of

 that MEMBER’s IPR which might be ESSENTIAL if that proposal is adopted.” (DTX-0068

 at § 4.1.) The original owners of the patents at issue—Panasonic, LG, and Samsung—were

 members of ETSI when they owned these patents and incurred the obligation to disclose them.

 (Dkt. No. 508 at 28:10–13; see supra.)

        [CL19]          Having determined there was a duty to disclose the IPR, the Court must then

 determine whether the patentees breached their duty of disclosure. Core Wireless, 899 F.3d at

 1365. There has been no presentation by clear and convincing evidence that the patent owners

 breached their duty to disclose their intellectual property rights to the SSOs. Rather, the evidence

 shows that all asserted patent families were disclosed to ETSI. (See supra.)

        [CL20]          The ETSI IPR Policy specifies that the duty of the patentee is “to inform

 ETSI of ESSENTIAL IPRs in a timely fashion.” (DTX-0068 at § 4.1. (emphasis added).) The

 parties dispute what constitutes a timely disclosure, and each side submitted competing evidence

 supporting different “freeze dates” as the purported deadline by which disclosure should have been

 made. (See supra.)

        [CL21]          The ETSI IPR Guide elaborates that “[m]embers are recommended to make

 IPR disclosures at the earliest possible time following their becoming aware of IPRs which may

 be Essential.” (DTX-1640 at 7–8.)

        [CL22]          The Guide explains that “[i]ntentional non-disclosure of EIPR generally

 occurs in two instances: 1) when a representative participating in a Technical Body on behalf of a



                                                 23
Case 2:19-cv-00066-JRG Document 542 Filed 02/09/21 Page 24 of 26 PageID #: 44311




 Member has actual knowledge of EIPR, and yet the Member holds back notification; or, 2) when

 a member fosters an atmosphere of ignorance amongst its employees participating at ETSI with

 the intent to avoid its EIPR disclosure and FRAND licensing obligations.” (Id. at 17.) Apple

 presented no evidence that either the original patent owners held back notification to ETSI, nor

 that the original patent owners fostered an atmosphere of ignorance. Rather, Apple’s allegation is

 that because Panasonic, LG, and Samsung did not disclose their IPR by the Stage 3 Freeze Date,

 it was, ipso facto, disclosed untimely.

         [CL23]           The understanding of ETSI participants as to the meaning of the IPR

 disclosure policies may inform the waiver analysis. 6 Qualcomm, 548 F.3d at 1012 (explaining

 that “[t]he existence of a disclosure duty is a legal question with factual underpinnings,” including

 standard-setting organization “participants’ understanding of the meaning of the [SSO] IPR

 policies” (citing Rambus Inc. v. Infineon Tech. Ag, 318 F.3d 1081, 1087 n.3 (Fed. Cir. 2003).)

         [CL24]           ETSI participants do not understand the organization’s IPR Policy to require

 disclosure before the freeze dates. The vast majority of ETSI participants disclose their intellectual

 property rights after both the Stage 3 and the TTCN freeze dates. (Dkt. No. 521 at 122:10–123:7,

 124:1–125:9.) For example, 94% of all ETSI declarations for Release 8 came after the TTCN



 6
  This is also true under French law. Optis’ French law expert Professor Borghetti has explained that custom
 in the industry and course of dealing are relevant tools for interpreting language in French contracts.
 Borghetti Reb. Rep. ¶ 32 (“It is undisputed in French law that elements beyond the four corners of the
 contract, such as the behavior or course of dealing of the parties, can be used to shed light on the parties’
 intention, and thus to interpret the contract.”).
 Professor Borghetti has also explained that, under French law, “[c]lear and unambiguous terms are not
 subject to interpretation as doing so risks their distortion.” Borghetti Opening R. ¶ 16. The Court finds
 that the ETSI IPR Policy is not clear and unambiguous as to the timing of its disclosure requirement, and
 thus an analysis of the course of dealing in the industry is appropriate. Such an analysis is necessary to
 comply with the “basic rule of contractual interpretation under French law” that “[a] contract is to be
 interpreted according to the common intention of the parties rather than stopping at the literal meaning of
 its terms.” Borghetti Op. Rep. ¶ 17 (quoting article 1188 § 1 code civil).


                                                      24
Case 2:19-cv-00066-JRG Document 542 Filed 02/09/21 Page 25 of 26 PageID #: 44312




 freeze date of March 12, 2009; and 96.8% of all ETSI declarations for Release 8 came after the

 “Stage 3 freeze date.” (Dkt. 521 at 124:1-20.) ETSI is aware of this practice of disclosure and

 there is no evidence it has taken any action to encourage or enforce earlier disclosure. (Id. at

 123:17–25, 126:13–20.)

          [CL25]         The Court finds no clear and convincing evidence that Optis has breached

 its duty to disclose its essential IPR to ETSI; rather, the evidence indicates that Optis and its

 predecessors-in-interest in the applicable patents timely disclosed their IPR to ETSI in a manner

 consistent with the SSO’s procedures.

                   3. Apple Has Not Shown Egregious Misconduct Sufficient to Justify the
                      Sanction of Unenforceability.
          [CL26]         Alternative to the structure above, “implied waiver may also be found in

 cases of egregious misconduct sufficient to justify the sanction of unenforceability of the patent at

 issue.” Conversant Wireless, 2019 WL 4038419, at *2 (citing Core Wireless, 899 F.3d at 1368).

          [CL27]         Egregiousness is a very high bar, typically saved for only such affirmative

 acts as “perjury, the manufacture of false evidence, and the suppression of evidence.” Therasense,

 Inc. v. Becton, Dickinson and Co., 649 F.3d 1276, 1287 (Fed. Cir. 2011) (collecting cases).

          [CL28]         As explained supra, the patentees did not breach a duty to ETSI. As a result,

 the Court finds that they have not acted with such egregious misconduct as to justify a finding of

 unenforceability.

     V.      CONCLUSION

          In light of the foregoing the Court: declines to issue a declaratory judgment as to Count

 VIII of Optis’s Amended Complaint (Dkt. No. 26); finds Apple’s failure to earlier raise a FRAND

 defense results in a waiver of its ability to do so at this late date; finds that assertion of the Asserted




                                                     25
Case 2:19-cv-00066-JRG Document 542 Filed 02/09/21 Page 26 of 26 PageID #: 44313




 Patents were not waived by untimely disclosure; and finds the sanction of unenforceability is not

 warranted.

     So ORDERED and SIGNED this 22nd day of January, 2021.




                                                       ____________________________________
                                                       RODNEY GILSTRAP
                                                       UNITED STATES DISTRICT JUDGE




                                                26
